DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/793,262, filed on October 25, 2016.

Terminal Disclaimer
The terminal disclaimer filed on July 8, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,656,741 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-15 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually the first signal having a first constant voltage, wherein a second signal is configured to be applied to the plurality of electrode patterns in a second period, the second signal having a second constant voltage, wherein a third signal is configured to be applied to the plurality of electrode patterns in a third period, the third signal having a first alternating voltage, wherein a fourth signal is configured to be applied to the plurality of signal lines in the first period, the fourth signal having a third constant voltage, wherein at least one of a gate signal and a data signal is configured to be applied to the plurality of signal lines in the second period, wherein a fifth signal is configured to be applied to the plurality of signal lines in the third period, the fifth signal having a second alternating voltage as set forth in independent claims 1, 10 and 12.
	Dependent claims 2-9, 11 and 13-15 being further limiting to the independent claims 1, 10 and 12 are also allowed. 
The closet prior art, Oda., US Patent Application Publication No 2015/0242043 teaches capacitive position detection sensors capable of detecting positions pointed to by a plurality of pointers such as active capacitive pens, and to a position detector and an electronic device having the same. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 5-6, filed July 8, 2022, with respect to amended claims 1-15 have been fully considered and are persuasive.  The rejection of claims has been withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUY N PARDO/Primary Examiner, Art Unit 2691